In a medical malpractice action, plaintiff appeals from a judgment of the Supreme Court, Kings County, entered May 12, 1976, which is in favor of defendant upon the trial court’s grant of defendant’s motion to set aside the jury verdict in favor of plaintiff. Judgment reversed, on the law, and new trial granted, with costs to abide the event. While the record supports a finding that the defendant-respondent’s conduct did not conform to proper medical practice, the evidence is insuffi*645cient to give rise to a reasonable inference that such conduct contributed to the decedent’s death (see Myers v County of Nassau, 36 AD2d 633). Upon the retrial, plaintiff-appellant can introduce further proof on that issue (see Peloro v Abbondante, 35 AD2d 561). Shapiro, Hawkins and Suozzi, JJ., concur. Latham, J. P., dissents and votes to affirm the judgment.
22